Citation Nr: 1218564	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  07-28 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for gout of the bilateral feet prior to May 13, 2011, and a rating higher than 40 percent thereafter. 

2.  Entitlement to a rating higher than 10 percent for left knee instability, effective April 28, 2010.  

3.  Entitlement to a rating higher than 40 percent for limited extension of the left knee due to degenerative joint disease, effective April 28, 2010. 

4.  Entitlement to a rating higher than 10 percent for degenerative joint disease, status post-left knee injury, prior to April 28, 2010.

5.  Entitlement to a rating higher than 10 percent for limited extension of the right knee due to degenerative joint disease, effective April 28, 2010.

6.  Entitlement to a rating higher than 10 percent for degenerative joint disease, status post-right knee injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, and from June 1971 to July 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Winston Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 20 percent evaluation for gout of the bilateral feet; a 10 percent evaluation for degenerative joint disease, status post-left knee injury; and a 10 percent evaluation for degenerative joint disease, status post-right knee injury.  

In August 2009, the Veteran testified at a personal hearing before the undersigned member of the Board. 

In October 2009, the Board remanded the claims for additional development.  During the pendency of this appeal, in a rating decision in December 2010, the RO assigned a separate disability rating for limited extension of the left knee due to degenerative joint disease, status post-left knee injury, of 40 percent, effective April 28, 2010.  The December 2010 rating decision also shows that the Veteran was assigned an increased disability rating of 10 percent for left knee instability (previously rated as residuals of left knee meniscectomy due to injury), effective April 28, 2010.  The Veteran's disability rating of 10 percent for the right knee disability degenerative joint disease, status post-right knee injury, was continued, and the decision also reflects a separate 10 percent disability rating for the right knee based on limitation of extension due to arthritis.  In a rating decision in June 2011, the RO increased the Veteran's disability rating for bilateral gout to 40 percent, effective May 13, 2011.  Finally, the Board also notes that in July 2011, the RO severed service connection for degenerative joint disease, status post-left knee injury, effective April 28, 2010.  The Veteran has not appealed the issue of severance of service connection to the Board, but the increased rating claim for degenerative joint disease, status post left knee injury rated as 10 percent disabling prior to April 28, 2010, remains on appeal.  

While the knee disabilities were previously characterized as degenerative joint disease, status post injury, given the separate ratings that have been assigned to the knees on appeal, the disability ratings pertaining to limitation of extension and instability of the knees also are before the Board.  Accordingly, the Board has recharacterized the issues on appeal as set forth on the cover page.  

Additionally, as the RO actions outlined above do not represent a total grant of benefits sought on appeal, the claims for increased ratings remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A  (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development. 

By way of background, in a rating decision in February 2003, the RO granted service connection for gout of the bilateral feet, and assigned a 20 percent disability rating.  In a rating decision in June 2011, the RO increased the Veteran's disability rating to 40 percent, effective May 13, 2011.  The Veteran seeks higher ratings for his gout.

The Veteran's gout is rated under Diagnostic Code 5017.  Under 38 C.F.R. § 4.71a, gout is rated under Diagnostic Code 5002 analogous to rheumatoid arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5017.  Under Diagnostic Code 5002, rheumatoid arthritis is rated either as an active process or based on chronic residuals. 

When rating rheumatoid arthritis as an active process, Diagnostic Code 5002 provides that a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is assigned for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  A 100 percent rating is assigned for constitutional manifestations associated with active joint involvement that is totally incapacitating.  

For chronic residuals, Diagnostic Code 5002 provides that residuals, such as limitation of motion or ankylosis, favorable or unfavorable, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002. 

The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002, Note.

In this case, the Board notes that throughout the period on appeal, the Veteran has been shown to experience very painful and uncomfortable flare-ups of gout, which he claims occur at least four or more times a year and last several days, and the evidence shows he has been admitted at least twice for gouty attacks.  He requires continuous treatment with medication, high levels of uric acid have been recorded since April 2006, and the disability has resulted in increased use of ambulatory devices, to include use of a wheelchair during gout exacerbations.  Accordingly, it would appear that the Veteran may be entitled to a higher rating for gout as an active process.  However, the Veteran may be entitled to an even higher rating based on residual ratings for limitation of motion of the affected parts.  

The Board notes that to rate on the basis of limitation of motion, very specific information is required, to include specifically which joints are affected and the specific ranges of motion for each affected joint.  The evidence which is currently of record contains insufficient information with respect to exactly which joints are affected by the Veteran's gout.  In this regard, the record reflects complaints of gout attacks in the knees, feet and other joints.  Private and VA treatment records show gout in the left knee.  In July 2007, the Veteran reported a gout flare up 2 weeks earlier, in the bilateral ankles, right shoulder and elbow.  The VA examiner in May 2011 also noted that the Veteran reported that his ankles, knees and feet were symptomatic for gout.  It is unclear whether the knees or right shoulder are affected by gout.  Moreover, on VA examination in April 2010, the Veteran complained of worsening gout in his ankles and great toes.  Right ankle dorsiflexion was to 20 degrees and plantar flexion was to 35 degrees.  Left ankle dorsiflexion was to 10 degrees and plantar flexion was to 30 degrees.  The examiner noted ankylosis of the joints.  However, the examiner failed to specify which joints were ankylosed and to which extent there was ankylosis.  On examination in May 2011, the examiner noted pain on motion and tenderness.  Left dorsiplantar flexion of the left great toe was to 20 degrees and painful, and right foot dorsiflexion was to 5 degrees with pain and guarding.  However, the examiner did not address whether there was ankylosis in either ankle.  Accordingly, it is unclear whether the Veteran may be entitled to a higher rating for the service-connected gout based on residual ratings of limitation of motion of the feet and ankles, to include consideration of ankylosis.  

Therefore, to ensure that the record reflects the current severity of the Veteran's gout, the Board finds that a VA examination, with findings responsive to the applicable rating criteria, is needed in this case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Littke v. Derwinski, 1 Vet. App. 90   (1991) (when the medical evidence is not adequate, VA must supplement the record by seeking an advisory opinion or ordering another examination). 

Next, service connection for right and left knee disabilities was established by a rating decision in June 2001.  In June 2006, the Veteran filed the current claim for increased disability ratings.  Pursuant to the October 2009 Board remand, the Veteran underwent a VA examination in April 2010.  The Veteran complained of worsening bilateral knee pain.  He related constant pain rated as 5 out of 10, with severe flare-ups in pain approximately every 1 to 2 months, and lasting 3 to 7 days.  On examination, left knee flexion was to 62 degrees and extension was limited by 42 degrees.  There was objective evidence of pain.  Right knee flexion was to 80 degrees, and extension was limited by 10 degrees.  Although pain was found to be present during the range of motion studies, the examiner did not state whether this pain could significantly limit functional ability during flare-ups or upon repetitive motion. 

The Court has repeatedly held that examinations provided to evaluate the extent of the Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202   (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 32.  Therefore, on Remand, the Veteran should be scheduled for an additional VA examination in order to determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion. 

Finally, a review of the claims file shows that the most recent VA medical records are dated in March 2011.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611   (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records dated after March 2011. 

2.  After obtaining the above records, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right and left knee disabilities.  The examiner should review the claims folder and should note that review in the report.  In evaluating the service-connected right and left knees, the examiner should, to the extent possible, distinguish symptoms attributable to the service-connected knee disabilities, to include degenerative joint disease and instability, from those attributable to gout.  The rationale for all opinions should be explained.  Specifically, the VA examiner's opinion should address the following: 

a) Identify all orthopedic pathology related to the Veteran's right and left knee disabilities. 

b) Conduct all necessary tests, to include X-rays and range of motion studies of the right and left knees, expressed in degrees. 

c) State whether any ankylosis (favorable or unfavorable) is present in the right or left knee. 

d) Specify whether the Veteran's right or left knee disability is manifested by genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), or by malunion of the tibia or fibula, or nonunion of those bones, with loose motion, requiring a brace. 

e) State whether there is recurrent subluxation or lateral instability of the right or left knee, and whether any such subluxation or lateral instability is slight, moderate, or severe. 

f) State whether there is X-ray evidence of arthritis. 

g) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain on use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  If feasible, any additional limitation should be portrayed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible.

h) Describe what impact, if any, the right and left knee disabilities, to include degenerative joint disease and instability, have on the Veteran's activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011).

3.  Thereafter, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to his service-connected gout.  The examiner should review the claims folder and should note that review in the report.  If necessary, the examiner should attempt to reconcile the opinion with any other medical opinions of record, to include the VA examination reports in 2006, 2010, and 2011.  The rationale for all opinions should be explained.  Specifically, the examiner is asked to address the following:

a) Indentify which joints and groups of joints are affected by the Veteran's gout.  With respect to each affected joint (or group of joints), the examiner should indicate the following:

b) Symptom combinations productive of definite impairment of the Veteran's health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year. 

c) Less than the criteria noted in (d) below, but with weight loss and anemia productive of severe impairment of the Veteran's health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods. 

d) Constitutional manifestations associated with active joint involvement that are totally incapacitating. 

e) Report results of range of motion testing for each affected joint or group of joints.  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain on use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  If feasible, any additional limitation should be portrayed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

f)  Discuss whether the gout has resulted in ankylosis of any affected joint(s), and if so, state the degree of ankylosis, including whether it is favorable or unfavorable.

g) Discuss whether the Veteran's service-connected gout impacts his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011).

4.  Then, readjudicate the claims.  With regard to the Veteran's service-connected gout, the RO is reminded that the ratings for the active process of gout will not be combined with the residual ratings for limitation of motion or ankylosis.  Instead, the higher evaluation will be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002, Note.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


